          Case 3:19-cv-03189-SI Document 16 Filed 09/13/19 Page 1 of 2



1    BRIAN J. BICKEL [Bar No. 205646]
     JOSHUA J. YOUSSEFI[Bar No. 325288]
2    ioshuavoussefi@bickellawfirm.com
3
     THE BICKEL LAW FIRM,INC
     701 B Street, Suite 1200
4    San Diego, California 92101
     (619)374-4100
5    (619)231-9040(FAX)
6
     Attorneys for Plaintiff
7
     WILLIAM WARD

8
                           UNITED STATES DISTRICT COURT
9
                        NORTHERN DISTRICT OF CALIFORNIA
10

11
     WILLIAM WARD,                                   Case No. 3:19-cv-03189-SI
12
                                                     [Filed: May 6,2019J
                                                     Removed: June 7,2019]
                  Plaintiff,
13
                                                     Judge: Hon. Susan Illston
           V.
14
                                                     PLAINTIFF'S NOTICE OF
15   SUBARU OF AMERICA,INC.,LLC;                     SETTLEMENT AND REQUEST FOR
     and DOES 1 through 10, inclusive.               DISMISSAL
16
                  Defendants.
17

18

19
            TO THE HON.SUSAN ILLSTON,PARTIES,AND COUNSEL OF
20
     RECORD:
21
            PLEASE TAKE NOTICE that the parties have reached a settlement in the
22
     above-captioned matter, and both Parties have executed the agreement. Plaintiff
23
     respectfully requests this dismiss this case with prejudice
24
      Date: September 13,2019                              THE BICKEL LAW FIRM,INC.
25
                                                           1^1 Joshua J. Youssefi
26
                                                           Attorney for Plaintiff
27                                                         WILLIAM WARD

28
      5                                        zlz                 -
      5              NOTICE OF SETTLEMENT AND REQUEST FOR DISMISSAL
         Case 3:19-cv-03189-SI Document 16 Filed 09/13/19 Page 2 of 2



1                           CERTIFICATE OF SERVICE

2
          I hereby certify that on September 13, 2019, I filed the foregoing document
3
     entitled PLAINTIFF'S NOTICE OF SETTLEMENT AND REQUEST FOR
4
     DISMISSAL with the Clerk of Court using the CM/ECF system, which will send a
5
     notice of electronic filing to all counsel ofrecord in this action.
6

7
                                           /s/Joshua J. Youssefi
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                NOTICE OF SETTLEMENT AND REQUEST FOR DISMISSAL
